DETAILED ACTION
This office action is in response to communication filed on October 4, 2022.

Response to Amendment
Amendments filed on October 4, 2022 have been entered.
Claims 1, 4, 9-11 and 13-14 have been amended.
Claim 19 has been added.
Claims 1-19 have been examined.

Response to Arguments
Applicant’s arguments, see Remarks (p. 10-14), filed on 05/04/2022, with respect to the rejection of claims 1-18 under 35 U.S.C. 103, have been fully considered but are moot in view of new ground(s) of rejection.

Examiner’s Note
Claims 1-19 were evaluated for patent eligibility under 35 U.S.C. 101 using the SUBJECT MATTER ELIGIBILITY TEST FOR PRODUCTS AND PROCESSES described in the 2019 Revised Patent Subject Matter Eligibility Guidance to determine patent eligibility under 35 U.S.C. 101. 
Essentially, the examiner submits that under step 2A of the Subject Matter Eligibility Test, claim 1 is not directed to a judicial exception because the claim integrates the recited judicial exception into a practical application by reciting an additional element (or combination of additional elements) that effects a transformation or reduction of a particular article to a different state or thing (e.g., modifying hydrocarbon production activities using the optimization opportunities), therefore the claim is eligible at Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)).
Similarly, claims 9-10 and 13 are not directed to a judicial exception because the claims integrate the recited judicial exception into a practical application by reciting an additional element (or combination of additional elements) that effects a transformation or reduction of a particular article to a different state or thing (e.g., modifying hydrocarbon production activities using the optimization opportunities; output the optimization opportunities so that hydrocarbon production activities may be modified using said optimization opportunities; producing hydrocarbons from the one or more artificial lift wells using the optimization opportunities), therefore the claims are eligible at Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)).
Regarding the dependent claims 2-8, 11-12 and 14-19, they were found to be patent eligible under 35 U.S.C. 101 by incorporating the eligible subject matter of their corresponding independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Crossley (US 20090044938 A1), hereinafter ‘Crossley’ Rashid (US 20160153266 A1), hereinafter ‘Rashid’.
Regarding claim 1. (Currently Amended)
Crossley discloses:
A method of predicting hydrocarbon production from one or more artificial lift wells ([0007], [0027]: real-time software models are provided with a downhole production system including artificial lift equipment (see [0013]) in order to model performance of the production system for optimizing oil/gas production (see [0017], [0019], [0026])), comprising: 
obtaining measurements and/or well test data from the one or more artificial lift wells (Fig. 1; [0012]-[0013]: a downhole production system includes artificial equipment for aiding production) representing well performance at more than one time period (Fig. 1, items 107 and 108 – “Sensor” and “Data Acquisition Controller”; [0014]-[0015]: downhole production system includes a data acquisition, logging and control system, which comprises sensors and a data acquisition controller used to monitor conditions; the sensors communicating measurements on at least a periodic basis, which implies obtaining measurements representing well performance at more than one time (see also [0019] regarding real data)), the measurements and/or well test data representing a fluid flow rate through a pump associated with the one or more artificial lift wells ([0014]: monitor conditions include pump output flow rate (see also [0004] regarding measures of flow of fluids and/or gases produced by the pump)); 
obtaining a statistical model representing the well performance (Fig. 1, item 109 – “ESP Real Time Software Model”; [0017]: ESP real time software model performs real time calculations modeling the behavior of the ESP system, the well and the reservoir using algorithms and correlations (statistical model)); 
using the statistical model and the measurements and/or well test data, predicting real-time production of the one or more artificial lift wells (Fig. 1, item 110 – “Decision Making Agent”; [0018]-[0020]: decision making agent receives data from the data acquisition controller and optimal performance values from the real time software model for comparing the measured data and the corresponding projected parameter value under the model, and determining causes of differences between them, such as changes in the well performance (e.g., productivity index, gas production), in order to optimize system performance including well production (see also [0007] and [0026]); examiner interprets changes in the well performance to imply prediction of real-time production of the well); 
identifying potential optimization opportunities for the well performance based on the predicted real-time production of the one or more artificial lift wells ([0019]-[0020], [0025]: if any difference between the measured data and the corresponding projected parameter value under the model is identified, the decision making agent determines whether the production system is still within operating parameters and takes remedial action as necessary (see also [0007])); 
outputting the potential optimization opportunities ([0018], [0025]: the decision making agent produces control signals which are transmitted (outputted) to one or more of the motor controller, the real-time software model or elsewhere, while notifications are also sent for manual intervention (see also [0007])); and 
modifying hydrocarbon production activities using the potential optimization opportunities ([0017], [0020], [0025]: changes are effected with the purpose of optimizing well production).

Crossley does not disclose:
using the statistical model and the measurements and/or well test data, generating a measure of confidence.

Rashid teaches:
	“In some embodiments, for example, it is desirable for the real WHP vector (Preal) to agree at convergence (block 714) with the WHP vector (Pnw) calculated by the approximating model in the optimization procedure; agreement is expressed for example in terms of the norm of the difference between the two pressure vectors being less than some tolerance (ϵrtois) Consequently, if the norm of the difference between Preal, real and Pnw is within some desired tolerance (perhaps even ϵrtois) one may assume the model is in good agreement with reality (model mis-match is low), and control may pass to block 722 to wait until one or more operating conditions and/or parameters are updated (e.g., changes in available scarce resources, constraints, etc.)” ([0079]: difference (measure of confidence) between real measurement and modeled value is obtained and compared to a tolerance to determine whether or not the model results are in agreement with the actual field data (see also [0023] and [0080])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Crossley in view of Rashid to use the statistical model and the measurements and/or well test data to generate a measure of confidence, in order to validate the model performance against actual data for providing accurate optimization opportunities.

Regarding claim 2. (Previously Presented)
Crossley in view of Rashid discloses all the features of claim 1 as described above.
Crossley does not disclose:
generating the measure of confidence using the statistical model and the measurements and/or well test data; and 
when the measure of confidence is greater than a pre-determined level, obtaining additional measurements and/or test data from the one or more artificial lift wells representing the well performance at an additional time period; 
wherein the potential optimization opportunities are identified when the measure of confidence is less than the pre-determined level.  

	Rashid further teaches:
	“In some embodiments, for example, it is desirable for the real WHP vector (Preal) to agree at convergence (block 714) with the WHP vector (Pnw) calculated by the approximating model in the optimization procedure; agreement is expressed for example in terms of the norm of the difference between the two pressure vectors being less than some tolerance (ϵrtois) Consequently, if the norm of the difference between Preal, real and Pnw is within some desired tolerance (perhaps even ϵrtois) one may assume the model is in good agreement with reality (model mis-match is low), and control may pass to block 722 to wait until one or more operating conditions and/or parameters are updated (e.g., changes in available scarce resources, constraints, etc.)” ([0079]: difference (measure of confidence) between real measurement and modeled value is obtained and compared to a tolerance to determine whether or not the model results are in agreement with the actual field data (see also [0023]); if the difference is within some desired tolerance (less than a pre-determined level), the model is in good agreement with real operation);
	“On the other hand, in the convergence test (block 714), if the mis-match is much greater, one may conclude that the network model is not sufficiently accurate for predictive purposes. Under this condition, it may be desirable to enable a user to choose from two alternatives … The second alternative of Network Model Control attempts to determine why the model is mis-matched and to tune the network model until the mis-match between the modeled WHPs Pnw and the actual field WHP data Preal is reduced …  In addition, as illustrated in block 720, any new information derived from well testing or meters may be provided to the central controller to update the well models, network
model and proxy model(s) in any case” ([0080]: if the difference is much greater (greater than a pre-determined level), new information derived from well testing of meters is provided for updating the models (see also Crossley at [0019] regarding adjusting the model to match measurements)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Crossley in view of Rashid to generate the measure of confidence using the statistical model and the measurements and/or well test data; and when the measure of confidence is greater than a pre-determined level, obtaining additional measurements and/or test data from the one or more artificial lift wells representing the well performance at an additional time period; wherein the potential optimization opportunities are identified when the measure of confidence is less than the pre-determined level, in order to validate the model performance against actual data for providing accurate optimization opportunities, while also calibrating the model using actual field data for improving the results.

Regarding claim 3. (Previously Presented)
Crossley in view of Rashid discloses all the features of claim 1 as described above.
Crossley further discloses:
modifying the hydrocarbon production activities comprises modifying performance of one of the one or more artificial lift wells ([0017], [0020], [0025]-[0026]: changes are effected with the purpose of optimizing system as a whole including well production).  

Regarding claim 4. (Currently Amended)
Crossley in view of Rashid discloses all the features of claim 1 as described above.
Crossley further discloses:
modifying the hydrocarbon production activities comprises one or more of modifying performance of the pump, well stimulation activities, well intervention activities, and well work-over activities ([0017], [0020], [0025]-[0026]: changes are effected with the purpose of optimizing system as a whole including well production and  pump operation). 
 
Regarding claim 5. (Original)
Crossley in view of Rashid discloses all the features of claim 4 as described above.
Crossley further discloses:
the pump comprises an electric submersible pump or a progressing cavity pump (Fig. 1, item 106 – “Electrical Submersible Pump”; [0013]: the downhole production system includes an electrical submersible pump).  

Regarding claim 6. (Previously Presented)
Crossley in view of Rashid discloses all the features of claim 1 as described above.
Crossley does not disclose:
predicting the real-time production comprises a machine learning-based formulation.

	Rashid further teaches:
Therefore, in some embodiments of the invention, local well representations, or some representation of the entire system, may be utilized as one or more proxy models to represent an oilfield-wide representation. A proxy model in some embodiments may be defined as practically any analytical representation of a computationally demanding numerical simulation, e.g., via curve fitting, surface generation, neural network, radial-basis function, kriging, etc., and may serve to provide a fast, robust and sufficiently accurate model to expedite the optimization process ([0088]: proxy models, which are representations of the system, are based on neural networks).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Crossley in view of Rashid to predict the real-time production by a machine learning-based formulation, in order to provide a fast, robust and sufficiently accurate model to expedite the optimization process, as discussed by Rashid ([0088]).

Regarding claim 7. (Previously Presented)
Crossley in view of Rashid discloses all the features of claim 1 as described above.
Crossley further discloses:
storing the measurements and/or well test data from the more than one time period until the real-time production is predicted ([0015], [0021]: data may be communicated on a periodic basis, which implies data to be stored for later use (e.g., for predictions)).  

Regarding claim 8. (Previously Presented)
Crossley in view of Rashid discloses all the features of claim 1 as described above.
Crossley further discloses:
the measurements and/or well test data include one or more of pump head, pump speed, electrical and/or mechanical pump power, fluid density, fluid viscosity, fluid flow rate through a pump, pump impeller diameter, and mean height of roughness in the pump associated with the one or more artificial lift wells ([0014]: conditions, such as pump output flow rate and pump speed, are monitored with sensors).
  
Regarding claim 9. (Currently Amended)
Crossley discloses:
A method of predicting hydrocarbon production from one or more artificial lift wells ([0007], [0027]: real-time software models are provided with a downhole production system including artificial lift equipment (see [0013]) in order to model performance of the production system for optimizing oil/gas production (see [0017], [0019], [0026])), comprising: 
obtaining measurements and/or well test data from the one or more artificial lift wells (Fig. 1; [0012]-[0013]: a downhole production system includes artificial equipment for aiding production) representing well performance at more than one time period (Fig. 1, items 107 and 108 – “Sensor” and “Data Acquisition Controller”; [0014]-[0015]: downhole production system includes a data acquisition, logging and control system, which comprises sensors and a data acquisition controller used to monitor conditions; the sensors communicating measurements on at least a periodic basis, which implies obtaining measurements representing well performance at more than one time (see also [0019] regarding real data)), the measurements and/or well test data representing a fluid flow rate through a pump associated with the one or more artificial lift wells ([0014]: monitor conditions include pump output flow rate (see also [0004] regarding measures of flow of fluids and/or gases produced by the pump));
obtaining a statistical model representing the well performance (Fig. 1, item 109 – “ESP Real Time Software Model”; [0017]: ESP real time software model performs real time calculations modeling the behavior of the ESP system, the well and the reservoir using algorithms and correlations (statistical model)); 
using the statistical model and the measurements and/or well test data, predicting real-time production of the one or more artificial lift wells (Fig. 1, item 110 – “Decision Making Agent”; [0018]-[0020]: decision making agent receives data from the data acquisition controller and optimal performance values from the real time software model for comparing the measured data and the corresponding projected parameter value under the model, and determining causes of differences between them, such as changes in the well performance (e.g., productivity index, gas production), in order to optimize system performance including well production (see also [0007] and [0026]); examiner interprets changes in the well performance to imply prediction of real-time production of the well);
identifying potential optimization opportunities for the well performance based on the predicted real-time production of the one or more artificial lift wells ([0019]-[0020], [0025]: if any difference between the measured data and the corresponding projected parameter value under the model is identified, the decision making agent determines whether the production system is still within operating parameters and takes remedial action as necessary (see also [0007])); 
outputting the potential optimization opportunities ([0018], [0025]: the decision making agent produces control signals which are transmitted (outputted) to one or more of the motor controller, the real-time software model or elsewhere, while notifications are also sent for manual intervention (see also [0007])); and 
modifying hydrocarbon production activities using the potential optimization opportunities ([0017], [0020], [0025]: changes are effected with the purpose of optimizing well production).

Crossley does not disclose:
using the statistical model and the measurements and/or well test data, generating a measure of confidence;
when the measure of confidence is greater than a pre-determined level, obtaining additional measurements and/or test data from the one or more artificial lift wells representing the well performance at an additional time period; 
when the measure of confidence is less than the pre-determined level, identifying potential optimization opportunities for the well performance based on the predicted real- time production of the one or more artificial lift wells.

Rashid teaches:
“In some embodiments, for example, it is desirable for the real WHP vector (Preal) to agree at convergence (block 714) with the WHP vector (Pnw) calculated by the approximating model in the optimization procedure; agreement is expressed for example in terms of the norm of the difference between the two pressure vectors being less than some tolerance (ϵrtois) Consequently, if the norm of the difference between Preal, real and Pnw is within some desired tolerance (perhaps even ϵrtois) one may assume the model is in good agreement with reality (model mis-match is low), and control may pass to block 722 to wait until one or more operating conditions and/or parameters are updated (e.g., changes in available scarce resources, constraints, etc.)” ([0079]: difference (measure of confidence) between real measurement and modeled value is obtained and compared to a tolerance to determine whether or not the model results are in agreement with the actual field data (see also [0023]); if the difference is within some desired tolerance (less than a pre-determined level), the model is in good agreement with real operation);
	“On the other hand, in the convergence test (block 714), if the mis-match is much greater, one may conclude that the network model is not sufficiently accurate for predictive purposes. Under this condition, it may be desirable to enable a user to choose from two alternatives … The second alternative of Network Model Control attempts to determine why the model is mis-matched and to tune the network model until the mis-match between the modeled WHPs Pnw and the actual field WHP data Preal is reduced …  In addition, as illustrated in block 720, any new information derived from well testing or meters may be provided to the central controller to update the well models, network
model and proxy model(s) in any case” ([0080]: if the difference is much greater (greater than a pre-determined level), new information derived from well testing of meters is provided for updating the models (see also Crossley at [0019] regarding adjusting the model to match measurements)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Crossley in view of Rashid to use the statistical model and the measurements and/or well test data to generate a measure of confidence; when the measure of confidence is greater than a pre-determined level, obtaining additional measurements and/or test data from the one or more artificial lift wells representing the well performance at an additional time period; when the measure of confidence is less than the pre-determined level, identifying potential optimization opportunities for the well performance based on the predicted real- time production of the one or more artificial lift wells, in order to validate the model performance against actual data for providing accurate optimization opportunities, while also calibrating the model using actual field data for improving the results.

Regarding claim 10. (Currently Amended)
Crossley discloses:
An apparatus (Fig. 1) for predicting production data from one or more artificial lift wells ([0007], [0027]: real-time software models are provided with a downhole production system including artificial lift equipment (see [0013]) in order to model performance of the production system for optimizing oil/gas production (see [0017], [0019], [0026])), comprising: 
a processor ([0027]: a processor executes the process); 
an input device in communication with the processor and configured to receive input data comprising measurements and/or test data from the one or more artificial lift wells (Fig. 1; [0012]-[0013]: a downhole production system includes artificial equipment for aiding production) representing well performance at more than one time period (Fig. 1, items 107 and 108 – “Sensor” and “Data Acquisition Controller”; [0014]-[0015]: downhole production system includes a data acquisition, logging (recording) and control system, which comprises sensors and a data acquisition controller used to monitor conditions; the sensors communicating measurements on at least a periodic basis, which implies obtaining measurements representing well performance at more than one time (see also [0019] regarding real data)), the measurements and/or well test data representing a fluid flow rate through a pump associated with the one or more artificial lift wells ([0014]: monitor conditions include pump output flow rate (see also [0004] regarding measures of flow of fluids and/or gases produced by the pump));
a memory in communication with the processor, the memory having a set of instructions, wherein the set of instructions, when executed by the processor ([0027]: computer readable medium includes instructions for execution by the processor), are configured to: 
obtain a statistical model representing the well performance (Fig. 1, item 109 – “ESP Real Time Software Model”; [0017]: ESP real time software model performs real time calculations modeling the behavior of the ESP system, the well and the reservoir using algorithms and correlations (statistical model)); 
using the statistical model and the measurements and/or well test data, predict real-time production of the one or more artificial lift wells (Fig. 1, item 110 – “Decision Making Agent”; [0018]-[0020]: decision making agent receives data from the data acquisition controller and optimal performance values from the real time software model for comparing the measured data and the corresponding projected parameter value under the model, and determining causes of differences between them, such as changes in the well performance (e.g., productivity index, gas production), in order to optimize system performance including well production (see also [0007] and [0026]); examiner interprets changes in the well performance to imply prediction of real-time production of the well);
identify potential optimization opportunities for the well performance based on the predicted real-time production of the one or more artificial lift wells ([0019]-[0020], [0025]: if any difference between the measured data and the corresponding projected parameter value under the model is identified, the decision making agent determines whether the production system is still within operating parameters and takes remedial action as necessary (see also [0007])); 
output the potential optimization opportunities ([0018], [0025]: the decision making agent produces control signals which are transmitted (outputted) to one or more of the motor controller, the real-time software model or elsewhere, while notifications are also sent for manual intervention (see also [0007])) so that hydrocarbon production activities may be modified using the potential optimization opportunities ([0017], [0020], [0025]: changes are effected with the purpose of optimizing well production).

Crossley does not disclose:
using the statistical model and the measurements and/or well test data, generate a measure of confidence;
when the measure of confidence is greater than a pre-determined level, obtain additional measurements and/or test data from the one or more artificial lift wells representing the well performance at an additional time period; 
when the measure of confidence is less than the pre-determined level, identify potential optimization opportunities for the well performance based on the predicted real-time production of the one or more artificial lift wells.

Rashid teaches:
“In some embodiments, for example, it is desirable for the real WHP vector (Preal) to agree at convergence (block 714) with the WHP vector (Pnw) calculated by the approximating model in the optimization procedure; agreement is expressed for example in terms of the norm of the difference between the two pressure vectors being less than some tolerance (ϵrtois) Consequently, if the norm of the difference between Preal, real and Pnw is within some desired tolerance (perhaps even ϵrtois) one may assume the model is in good agreement with reality (model mis-match is low), and control may pass to block 722 to wait until one or more operating conditions and/or parameters are updated (e.g., changes in available scarce resources, constraints, etc.)” ([0079]: difference (measure of confidence) between real measurement and modeled value is obtained and compared to a tolerance to determine whether or not the model results are in agreement with the actual field data (see also [0023]); if the difference is within some desired tolerance (less than a pre-determined level), the model is in good agreement with real operation);
	“On the other hand, in the convergence test (block 714), if the mis-match is much greater, one may conclude that the network model is not sufficiently accurate for predictive purposes. Under this condition, it may be desirable to enable a user to choose from two alternatives … The second alternative of Network Model Control attempts to determine why the model is mis-matched and to tune the network model until the mis-match between the modeled WHPs Pnw and the actual field WHP data Preal is reduced …  In addition, as illustrated in block 720, any new information derived from well testing or meters may be provided to the central controller to update the well models, network
model and proxy model(s) in any case” ([0080]: if the difference is much greater (greater than a pre-determined level), new information derived from well testing of meters is provided for updating the models (see also Crossley at [0019] regarding adjusting the model to match measurements)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Crossley in view of Rashid to use the statistical model and the measurements and/or well test data to generate a measure of confidence; when the measure of confidence is greater than a pre-determined level, obtain additional measurements and/or test data from the one or more artificial lift wells representing the well performance at an additional time period; when the measure of confidence is less than the pre-determined level, identify potential optimization opportunities for the well performance based on the predicted real-time production of the one or more artificial lift wells, in order to validate the model performance against actual data for providing accurate optimization opportunities, while also calibrating the model using actual field data for improving the results.

Regarding claim 11. (Currently Amended)
Crossley in view of Rashid discloses all the features of claim 10 as described above.
Crossley further discloses:
the measurements and/or well test data include one or more of pump head, pump speed, electrical and/or mechanical pump power, fluid density, fluid viscosity, fluid flow rate through the pump, pump impeller diameter, and mean height of roughness in the pump ([0014]: conditions, such as pump output flow rate and pump speed, are monitored with sensors).

Regarding claim 12. (Original)
Crossley in view of Rashid discloses all the features of claim 11 as described above.
Crossley further discloses:
the pump is an electric submersible pump or a progressing cavity pump (Fig. 1, item 106 – “Electrical Submersible Pump”; [0013]: the downhole production system includes an electrical submersible pump).  

Regarding claim 13. (Currently Amended)
Crossley discloses:
A method of producing hydrocarbons from one or more artificial lift wells ([0007], [0027]: real-time software models are provided with a downhole production system including artificial lift equipment (see [0013]) in order to model performance of the production system for optimizing oil/gas production (see [0017], [0019], [0026])), comprising: 
obtaining measurements and/or well test data from the one or more artificial lift wells (Fig. 1; [0012]-[0013]: a downhole production system includes artificial equipment for aiding production) representing well performance at more than one time period (Fig. 1, items 107 and 108 – “Sensor” and “Data Acquisition Controller”; [0014]-[0015]: downhole production system includes a data acquisition, logging and control system, which comprises sensors and a data acquisition controller used to monitor conditions; the sensors communicating measurements on at least a periodic basis, which implies obtaining measurements representing well performance at more than one time (see also [0019] regarding real data)), the measurements and/or well test data representing a fluid flow rate through a pump associated with the one or more artificial lift wells ([0014]: monitor conditions include pump output flow rate (see also [0004] regarding measures of flow of fluids and/or gases produced by the pump)); 
obtaining a statistical model of the one or more artificial lift wells, the statistical model representing the well performance of the one or more artificial lift wells (Fig. 1, item 109 – “ESP Real Time Software Model”; [0017]: ESP real time software model performs real time calculations modeling the behavior of the ESP system, the well and the reservoir using algorithms and correlations (statistical model)); 
using the statistical model and the measurements and/or well test data, predicting real-time production of the one or more artificial lift wells (Fig. 1, item 110 – “Decision Making Agent”; [0018]-[0020]: decision making agent receives data from the data acquisition controller and optimal performance values from the real time software model for comparing the measured data and the corresponding projected parameter value under the model, and determining causes of differences between them, such as changes in the well performance (e.g., productivity index, gas production), in order to optimize system performance including well production (see also [0007] and [0026]); examiner interprets changes in the well performance to imply prediction of real-time production of the well);
identifying potential optimization opportunities for the well performance based on the predicted real-time production of the one or more artificial lift wells ([0019]-[0020], [0025]: if any difference between the measured data and the corresponding projected parameter value under the model is identified, the decision making agent determines whether the production system is still within operating parameters and takes remedial action as necessary (see also [0007])); 
outputting the potential optimization opportunities ([0018], [0025]: the decision making agent produces control signals which are transmitted (outputted) to one or more of the motor controller, the real-time software model or elsewhere, while notifications are also sent for manual intervention (see also [0007])); and 
producing hydrocarbons from the one or more artificial lift wells using the potential optimization opportunities ([0017], [0020], [0025]: changes are effected with the purpose of optimizing well production).

Crossley does not disclose:
using the statistical model and the measurements and/or well test data, generating a measure of confidence;
when the measure of confidence is greater than a pre-determined level, obtaining additional measurements and/or test data from the one or more artificial lift wells representing the well performance at an additional time period; 
when the measure of confidence is less than the pre-determined level, identifying potential optimization opportunities for the well performance based on the predicted real-time production of the one or more artificial lift wells.

Rashid teaches:
“In some embodiments, for example, it is desirable for the real WHP vector (Preal) to agree at convergence (block 714) with the WHP vector (Pnw) calculated by the approximating model in the optimization procedure; agreement is expressed for example in terms of the norm of the difference between the two pressure vectors being less than some tolerance (ϵrtois) Consequently, if the norm of the difference between Preal, real and Pnw is within some desired tolerance (perhaps even ϵrtois) one may assume the model is in good agreement with reality (model mis-match is low), and control may pass to block 722 to wait until one or more operating conditions and/or parameters are updated (e.g., changes in available scarce resources, constraints, etc.)” ([0079]: difference (measure of confidence) between real measurement and modeled value is obtained and compared to a tolerance to determine whether or not the model results are in agreement with the actual field data (see also [0023]); if the difference is within some desired tolerance (less than a pre-determined level), the model is in good agreement with real operation);
	“On the other hand, in the convergence test (block 714), if the mis-match is much greater, one may conclude that the network model is not sufficiently accurate for predictive purposes. Under this condition, it may be desirable to enable a user to choose from two alternatives … The second alternative of Network Model Control attempts to determine why the model is mis-matched and to tune the network model until the mis-match between the modeled WHPs Pnw and the actual field WHP data Preal is reduced …  In addition, as illustrated in block 720, any new information derived from well testing or meters may be provided to the central controller to update the well models, network
model and proxy model(s) in any case” ([0080]: if the difference is much greater (greater than a pre-determined level), new information derived from well testing of meters is provided for updating the models (see also Crossley at [0019] regarding adjusting the model to match measurements)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Crossley in view of Rashid to use the statistical model and the measurements and/or well test data to generate a measure of confidence; when the measure of confidence is greater than a pre-determined level, obtaining additional measurements and/or test data from the one or more artificial lift wells representing the well performance at an additional time period; when the measure of confidence is less than the pre-determined level, identifying potential optimization opportunities for the well performance based on the predicted real-time production of the one or more artificial lift wells, in order to validate the model performance against actual data for providing accurate optimization opportunities, while also calibrating the model using actual field data for improving the results.

Regarding claim 14. (Currently Amended)
Crossley in view of Rashid discloses all the features of claim 13 as described above.
Crossley further discloses:
producing the hydrocarbons comprises modifying performance of the pump ([0017], [0020], [0025]-[0026]: changes are effected with the purpose of optimizing system as a whole including well production and  pump operation). 

Regarding claim 15. (Original)
Crossley in view of Rashid discloses all the features of claim 14 as described above.
Crossley further discloses:
the pump comprises an electric submersible pump or a progressing cavity pump (Fig. 1, item 106 – “Electrical Submersible Pump”; [0013]: the downhole production system includes an electrical submersible pump).  

Regarding claim 16. (Previously Presented)
Crossley in view of Rashid discloses all the features of claim 13 as described above.
Crossley does not disclose:
predicting the real-time production comprises a machine learning-based formulation.  

Rashid further teaches:
Therefore, in some embodiments of the invention, local well representations, or some representation of the entire system, may be utilized as one or more proxy models to represent an oilfield-wide representation. A proxy model in some embodiments may be defined as practically any analytical representation of a computationally demanding numerical simulation, e.g., via curve fitting, surface generation, neural network, radial-basis function, kriging, etc., and may serve to provide a fast, robust and sufficiently accurate model to expedite the optimization process ([0088]: proxy models, which are representations of the system, are based on neural networks).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Crossley in view of Rashid to predict the real-time production by a machine learning-based formulation, in order to provide a fast, robust and sufficiently accurate model to expedite the optimization process, as discussed by Rashid ([0088]).

Regarding claim 17. (Previously Presented)
Crossley in view of Rashid discloses all the features of claim 13 as described above.
Crossley further discloses:
storing the measurements and/or well test data from the more than one time period until the real-time production is predicted ([0015], [0021]: data may be communicated on a periodic basis, which implies data to be stored for later use (e.g., for predictions)).  

Regarding claim 18. (Previously Presented)
Crossley in view of Rashid discloses all the features of claim 13 as described above.
Crossley further discloses:
the measurements and/or well test data include one or more of pump head, pump speed, pump power, fluid density, fluid viscosity, fluid flow rate through a pump, pump impeller diameter, and mean height of roughness in the pump associated with the one or more artificial lift wells ([0014]: conditions, such as pump output flow rate and pump speed, are monitored with sensors).

Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 19. (New)
Crossley in view of Rashid discloses all the features of claim 1 as described above.
	The prior art of record, taken individually or in combination, fail to teach or suggest:
“the fluid flow rate through the pump is determined using to the following formula: 
            
                G
                
                    
                        g
                        H
                        ,
                         
                        N
                        ,
                         
                        P
                        ,
                         
                        ρ
                        ,
                         
                        μ
                        ,
                         
                        Q
                        ,
                         
                        D
                        ,
                         
                        k
                    
                
                =
                0
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                (
                E
                q
                .
                 
                1
                )
            
        
where H denotes a head, N is a speed (T-1), P is an electrical and/or mechanical power of the pump, g is a gravitational force, ρ is a fluid density, μ is a fluid viscosity, Q is a flow rate through the pump, D is an impeller diameter of the pump, and k is a mean height of roughness in the machine,”
in combination with all other limitations within the claim, as claimed and defined by the applicant.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cudmore, Julian R. et al., US 20050173114 A1, System and method for optimizing production in an artificially lifted well
Reference discloses optimization of well production using sensing data applied to wellbore models to find discrepancies.
Elmer; William G., US 20160265321 A1, Well Pumping System Having Pump Speed Optimization
	Reference disclose optimizing pump speed in an oil well pumping system.

Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINA CORDERO whose telephone number is (571)272-9969.  The examiner can normally be reached on 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREW SCHECHTER can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LINA M CORDERO/Primary Examiner, Art Unit 2857